421 So. 2d 696 (1982)
Gean Claude PAUL, a/K/a Gean Clark Paul, Appellant,
v.
STATE of Florida, Appellee.
No. 82-90.
District Court of Appeal of Florida, Second District.
November 5, 1982.
Jerry Hill, Public Defender, Bartow, and Robert F. Moeller, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant, while on probation for an earlier offense, allegedly committed two armed robberies, one of a Farm Store and a second of a furniture store. While we find no error and therefore affirm the trial court's revocation of probation, we remand the revocation order for certain corrections.
At appellant's revocation hearing, no evidence was presented to prove that appellant committed the robbery at the Farm Store. Furthermore, the "weapon" used by appellant in the furniture robbery was a toy gun. As such, it did not constitute, nor was it used as, a deadly weapon.
Therefore, that portion of the order finding that appellant committed a robbery of the Farm Store should be stricken, and the "armed robbery" at the furniture store should be corrected to read "robbery." *697 Otherwise, we affirm the order and the judgment and sentence.
OTT, C.J., and HOBSON and CAMPBELL, JJ., concur.